Citation Nr: 1809615	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen claims of service connection for tinnitus and bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Theodore Norwood, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied reopening claims of service connection for tinnitus and bilateral hearing loss on the basis that the evidence submitted was not new and material, and denied service connection for a low back disability.  The Veteran filed a timely notice of disagreement (NOD) with respect to the RO's denial of claims for service connection for tinnitus and bilateral hearing loss.  However, the Veteran indicated that he did not wish to appeal the denial of service connection for a low back disability.  See March 2013 VA 21-4138 (Statement in Support of Claim).  Therefore, the claim of service connection for a low back disability is not before the Board and is not considered in this decision. 

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claims of service connection for tinnitus and bilateral hearing loss before addressing the claims on their merits.  See 38 U.S.C. § 7104 (2012); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2009, the RO denied service connection for tinnitus and bilateral hearing loss on the basis that the evidence did not show that the conditions were incurred in or aggravated by active service.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final. 

2.  Evidence received since the August 2009 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for tinnitus and bilateral hearing loss and therefore is material evidence.

3.  Affording the Veteran the benefit of the doubt, it has been shown that his tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claims of service connection for tinnitus and bilateral hearing loss.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the petition to reopen the claims of service connection for tinnitus and bilateral hearing loss and granting the claim of service connection for tinnitus.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Claim to Reopen

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. §7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2009 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus on the basis that the evidence did not show that the conditions were incurred in or aggravated by active service.  The Veteran did not file a timely notice of disagreement. 

In February 2012, the Veteran petitioned to reopen his claims of service connection for tinnitus and bilateral hearing loss. 

Evidence received since the August 2009 rating decision includes November 2017 hearing testimony.  At his hearing, the Veteran testified that he did not have noticeable hearing loss or tinnitus when he entered service and that he was around loud noises, including gunfire and tank fire, in service but did not use hearing protection.  He testified that he reported having hearing problems in service, but that his service treatment records are both incomplete and contain records that are not his.  He further testified that his audiologist expressed to him that his hearing loss was connected to service. 

As previously noted, the Veteran's testimony is presumed to be credible for new and material evidence purposes.  Consequently, the Board finds that the testimony meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claims.  The testimony indicates not only that the service treatment records may be incomplete, but that a clinician has related the Veteran's hearing loss to service.  This would constitute an unestablished fact necessary to substantiate the claims.  As new and material evidence has been received to reopen the claims, the claims of service connection for bilateral hearing loss and tinnitus are reopened.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for his tinnitus.  Specifically, he states that he was exposed to loud noises, including artillery fire, in service, that he did not use hearing protection, and that he developed tinnitus that has continued ever since.  See November 2017 hearing transcript.

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has stated that he has tinnitus and the medical evidence of record is also in agreement that the Veteran has a current diagnosis of tinnitus.  See August 2009 VA examination report.  Thus, a current disability is shown. 

The Veteran's VA Form DD214 indicates that his military occupational specialty (MOS) was that of a field artillery crewman.  The Veteran has reported that he was exposed to loud noises, including cannon fire.  Under the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty MOS Noise Exposure Listing), the Veteran's MOS of a field artillery crewman has a high probability of being exposed to hazardous noise.  The RO has conceded acoustic trauma, see VA Form 21-2507a (Request for Physical Examination), and the Board concedes exposure to hazardous noise for the purposes of establishing an in-service event. 

The Veteran's December 1972 entrance examination reflects an auditory threshold of 45 decibels at 4000 Hz.  The Veteran's ears and drums were found normal and the Veteran denied hearing loss on the examination.  In May 1973, the Veteran reported with an earache in his right ear and was found to have cotton in his ear.  In July 1974, the Veteran reported with complaints that his left ear felt sore and had purulent discharge.  Upon examination, the Veteran's right ear had light reflex, although diminished, and the external canal was tender.  The left ear had no light reflex and noted to have a possibly crystalline substance.  The Veteran was diagnosed with chronic otitis media and referred to audiology.  However, there are no audiology consult notes associated with the Veteran's service treatment records.  In November 1974, the Veteran was diagnosed with a cold after reporting a sore throat and popping ears.  The Veteran's December 1974 separation examination reflects normal auditory thresholds.  However, the Veteran's left ear drum was noted to have scarring.  The Veteran's service treatment records are otherwise silent for ear or hearing complaints. 

The Veteran was afforded a VA examination in August 2009.  The Veteran reported onset of tinnitus during his military days from noise exposure to 155 Howitzers.  The examiner noted that the Veteran reported current bilateral constant head noise/tinnitus.  However, as there was no note of ringing, head noises, or tinnitus in the Veteran's service treatment records or within one year following discharge, the examiner opined that it was not at least as likely as not that the Veteran's present head noise/tinnitus was related to noise exposure in service. 

The Board finds the August 2009 VA examiner's opinion is not persuasive.  Although the examiner considered the Veteran's lay statements that his tinnitus began in service, the examiner based the opinion on a lack of in-service complaints of tinnitus.  The Board finds that the absence of complaints of tinnitus in the Veteran's service treatment records is insignificant, in light of the missing audiology consult and the fact that the Veteran's separation examination did not ascertain whether he ever experienced a ringing sensation in his ears.  

The Board finds that the Veteran's statements regarding noise exposure and having experienced tinnitus in service and since service are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms during and since service are credible.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service as a field artillery crewman.  The Veteran reported that his tinnitus began while in service.  He has stated that he experienced tinnitus in service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  

The Board finds that, based on all the evidence, and resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).



ORDER

New and material evidence having been received, the petition to reopen claims of service connection for tinnitus and bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran states that he was exposed to loud noises, including artillery fire, in service, that he did not use hearing protection, and that he was told he had hearing loss in his left ear upon discharge.  See November 2017 hearing transcript. 

The Veteran's December 1972 entrance examination reflects an auditory threshold of 45 decibels at 4000 Hz in the left ear.  The Veteran's ears and drums were found normal and the Veteran denied hearing loss on the examination.  In May 1973, the Veteran reported with an earache in his right ear and was found to have cotton in his ear.  In July 1974, the Veteran reported with complaints that his left ear felt sore and had purulent discharge.  Upon examination, the Veteran's right ear had light reflex, although diminished, and the external canal was tender.  The left ear had no light reflex and noted to have a possibly crystalline substance.  The Veteran was diagnosed with chronic otitis media and referred to audiology.  However, there are no audiology consult notes associated with the Veteran's service treatment records.  In November 1974, the Veteran was diagnosed with a cold after reporting a sore throat and popping ears.  The Veteran's December 1974 separation examination reflects normal auditory thresholds.  However, the Veteran's left ear drum was noted to have scarring.  The Veteran's service treatment records are otherwise silent for ear or hearing complaints. 

The Veteran was afforded a VA examination in August 2009.  The examiner concluded that the Veteran had mild hearing loss in the right ear at 6000 Hz and moderate/mild hearing loss at 4000 and 6000 Hz in the left ear at entrance to service, which would suggest a pre-existing condition prior to entrance into service in both ears.  The examiner noted that thresholds were better bilaterally at separation than at entrance into service, more consistent with middle ear problems rather than noise-induced sensorineural hearing loss.  The examiner further noted that during the examination, the right ear threshold at 4000 Hz revealed a 10 decibel conductive component.  Thus, the examiner opined that it was not at least as likely as not that the Veteran's right ear hearing loss was related to in-service noise exposure, as thresholds at 1000, 2000, and 4000 Hz were normal at discharge, and the threshold that showed a mild hearing loss at separation, 500 Hz, was normal during the VA examination.  The examiner further opined that it was not at least as likely as not that the Veteran's in-service noise exposure contributed to his present left ear hearing loss, as it appeared the left ear hearing loss was a pre-existing condition.  

The Board finds that the August 2009 VA examiner's opinion in inadequate.  The etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.  Thus, a new opinion is warranted for any diagnosed right ear hearing loss.  

As to the Veteran's left ear, the December 1972 entrance examination reflects left ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  The August 2009 VA examiner found a pre-existing middle ear defect and opined that in-service noise exposure did not contribute to his present left ear hearing loss.  However, it is notable that the Veteran's December 1972 entrance examination reflects that the Veteran had normal ear drums on objective examination while his November 1974 examination reflects scarring on his left ear drum.  In sum, it remains unclear as to whether the Veteran's left ear hearing acuity became aggravated during service. 

Lastly, the Veteran contends that his service treatment records are incomplete.  A review of the Veteran's service treatment records reflect that in July 1974, the Veteran was referred to audiology for an evaluation of his hearing.  However, the results of this audiology consult are not associated with the Veteran's claims file.  Furthermore, the Veteran's service treatment records contain treatment records for other veterans.  Therefore, the Board finds that a remand is warranted so that an additional attempt can be made to contact the appropriate source(s) for any outstanding service treatment records.  The Veteran's DD Form 214 indicates that the Veteran was released to reserve service; therefore, his reserve unit should also be contacted to request the Veteran's service treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate source(s), including the Veteran's reserve unit, and request a complete copy of the Veteran's service treatment records.  All efforts to obtain the records should be documented.  If it is concluded that further efforts would be futile, a formal finding of unavailability must be prepared for the file, which lists the efforts to obtain the Veteran's service treatment records. 

2.  Thereafter, return the Veteran's claims file to the August 2009 VA examiner so that an addendum opinion can be obtained that addresses the nature and etiology of the Veteran's claimed bilateral hearing loss.  If the examiner is unavailable, the Veteran's claims file must be provided to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's hearing loss so that a new opinion may be provided.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is not needed unless so determined by the examiner.

The examiner must provide an opinion as to:  

(a)  Whether it is at least as likely as not that the Veteran's right ear hearing loss was incurred in service or is otherwise related to in-service noise exposure.  

The Board notes that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.

(b)  Whether it is at least as likely as not that the  Veteran's preexisting left ear hearing loss was aggravated (i.e., permanently worsened beyond the natural progression of the disability) by service to include in-service noise exposure or any left ear drum scarring. The examiner is asked to comment on the Veteran's lay statements that he was told he had left ear hearing loss upon separation.  If the examiner finds that the Veteran had pre-existing hearing loss that was aggravated by in-service noise exposure and/or scarring on his left ear drum, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the hearing loss before onset of aggravation. 

Although a complete and thorough review of the Veteran's claims file is required, the examiner's attention is drawn to the December 1972 entrance examination which found normal ear drums on objective examination and the November 1974 separation examination which found scarring on the Veteran's left ear drum. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


